188 F.2d 366
UNITED STATES of America, for the Use and Benefit of CRANE CO., Appellant,v.JOHN A. JOHNSON & SONS, Inc., and American Surety Company of New York, Appellees.
No. 11253.
United States Court of Appeals Sixth Circuit.
April 12, 1951.

Appeal from the United States District Court for the Eastern District of Tennessee at Knoxville; Robert L. Taylor, Judge.
H. H. McCampbell, Jr., Knoxville, Tenn., for appellant.
Clyde W. Key, Knoxville, Tenn., for appellees.
Before ALLEN, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
From consideration of the record and briefs and of the oral arguments at the hearing of this appeal, it is apparent that the sole issue presents a question of fact which was correctly submitted to the jury under appropriate instructions;


2
And there being substantial evidence to support the verdict of the jury in favor of the defendants, upon which judgment was duly entered;


3
And no error appearing in the charge or in any ruling of the District Court, its judgment is affirmed; and it is so ordered.